Citation Nr: 0910121	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO. 05-14 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to dependency and indemnity compensation due to 
service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to March 
1946.  He died in November 2003.  The appellant is his 
surviving spouse.

This case was previously before the Board of Veterans' 
Appeals (Board) in October 2007, at which time it was 
remanded for further development. Following the requested 
development, the VA Appeals Management Center in Washington, 
D.C. confirmed and continued the denial of entitlement to 
service connection for the cause of the Veteran's death. 
Thereafter, the case was returned to the Board for further 
appellate action.

In July 2007, during the course of the appeal, the appellant 
had a hearing at the Board's central offices in Washington, 
D. C. The hearing was conducted by the Veterans Law Judge 
whose signature appears at the end of this decision. A 
transcript of that hearing has been associated with the 
claims folder.


FINDINGS OF FACT

1. The Veteran died in November 2003, as the result of a 
myocardial infarction.

2. At the time of his death, the Veteran had a 50 percent 
combined service connected rating for bilateral defective 
hearing, evaluated as 40 percent disabling and tinnitus, 
evaluated as 10 percent disabling.

3. Heart disease which led to the Veteran's fatal myocardial 
infarction was first manifested many years after service, and 
the preponderance of the competent evidence on file shows 
that it is unrelated to service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death. 38 U.S.C.A. §§ 1310, 5103, 5103A (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board 
must determine whether VA has met its statutory duty to 
assist the appellant in the development of her claim of 
entitlement to service connection for the cause of the 
Veteran's death. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159. After reviewing the record, the Board finds that VA 
has met that duty.

In December 2003, VA received the appellant's application for 
entitlement to service connection for the cause of the 
Veteran's death; and there is no issue as to providing an 
appropriate application form or completeness of the 
application. 

Following receipt of the application, VA notified the 
appellant of the information and evidence necessary to 
substantiate and complete her claim, including the 
information and evidence to be provided by her and notice of 
the evidence VA would attempt to obtain. The RO also set 
forth the criteria, generally, for rating service-connected 
disabilities, and for assigning effective dates should 
service connection for the cause of the Veteran's death be 
granted. 

Following the notice to the appellant, the RO fulfilled its 
duty to assist her in obtaining identified and available 
evidence necessary to substantiate her claim. The RO obtained 
or ensured the presence of the Veteran's service treatment 
records, as well as records reflecting his treatment after 
service. In addition, the RO received a May 2004 statement 
from a VA physician who had been treating the Veteran. As 
noted above, the appellant also presented evidence and 
testimony at a hearing before the undersigned Veteran's Law 
Judge. 

In the VA physician's report of May 2004, it was noted that 
the Veteran had seen a member of the psychology staff at the 
San Diego VA Medical Center and that the Veteran had also 
received psychiatric treatment for a short time after World 
War II to help him cope with the trauma of combat. 

In May 2005, the RO requested that the appellant provide the 
name and address of the psychiatrist the Veteran had seen 
after World War II, as well as the date of the Veteran's 
treatment by the psychologist at the San Diego VA Medical 
Center. However, the appellant did not respond to those 
inquiries. While VA ultimately obtained records from the San 
Diego VA Medical Center, they did not contain the cited 
psychologist's report.

It is the appellant's responsibility to present and support 
her claim. 38 U.S.C.A. § 5103 (West 2002 and Supp. 2008). 
While the VA has a statutory duty to assist the appellant, 
the duty to assist is not a one-way street. Olsen v. 
Principi, 3 Vet. App. 480 (1992). The duty to assist requires 
VA to make reasonable efforts to obtain relevant records 
(including private records) that the claimant adequately 
identifies to VA and authorizes VA to obtain. 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 and Supp. 2008). In this case, when 
given the chance in May 2005, the appellant did not respond 
with the relevant information or evidence. There is no reason 
to believe that the results of further development would be 
any more productive. Such development would unnecessarily 
impose additional burdens upon the Board with no reasonable 
possibility of any benefit flowing to the appellant. Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991). Indeed, in 
January 2009, the appellant reported that she had no other 
information or evidence to submit in support of her appeal. 
Accordingly, additional development to obtain these records 
is not warranted.

In sum, the appellant has been afforded a meaningful 
opportunity to participate in the development of her appeal. 
There is no evidence of any VA error in notifying or 
assisting the appellant that could result in prejudice to her 
or that could otherwise affect the essential fairness of the 
adjudication. Accordingly, the Board will proceed to the 
merits of the appeal.

Analysis

The appellant contends that at the time of his death, the 
Veteran was suffering from post traumatic stress disorder as 
a result of his experiences in World War II. She states that 
the associated anxiety contributed substantially and 
materially to cause the Veteran's fatal myocardial 
infarction. Therefore, she maintains that service connection 
is warranted for the cause of the Veteran's death. 

After a careful review of the record and consideration of the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim. 
Accordingly, the appeal will be denied. 

Dependency and indemnity compensation may be awarded to a 
Veteran's surviving spouse for death resulting from a 
service-connected or compensable disability. 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312. In order to establish service 
connection for the cause of a veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service was either the principal cause of death or a 
contributory cause of death. Therefore, service connection 
for the cause of a veteran's death may be demonstrated by 
showing that the veteran's death was caused by a disability 
for which service connection had been established at the time 
of death or for which service connection should have been 
established. 

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service. 38 U.S.C.A. § 1110 (West 2002 
and Supp. 2008); 38 C.F.R. § 3.303(a) (2008). 

For certain disabilities, such as cardiovascular disease, 
service connection may be presumed when such disability is 
shown to a degree of 10 percent or more within one year of 
the veteran's discharge from active duty. 38 U.S.C.A. § 1101, 
1112 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 
(2008). Such a presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. § 1113 (West 2002 and 
Supp. 2008); 38 C.F.R. § 3.307 (2008). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2008). 

The Veteran's death certificate shows that he died in 
November 2003 as a result of a myocardial infarction. Thus, 
in order for the appellant to prevail, the evidence must 
establish that the myocardial infarction or the disease which 
caused it was related to the Veteran's military service.

The Veteran's service treatment records are negative for any 
complaints or clinical findings of cardiovascular 
abnormalities, including the initial manifestations of heart 
disease. Such a disorder was not manifested until the 
Veteran's final illness, and there is no competent evidence 
of record linking that cardiovascular disease directly to 
service or to the year after the Veteran's discharge from 
service.

At the time of the his death, the Veteran had a combined 
schedular rating of 50 percent for bilateral defective 
hearing, evaluated as 40 percent disabling, and for tinnitus, 
evaluated as 10 percent disabling. Again, however, there is 
no competent evidence of record linking any of those 
disabilities to the Veteran's death. 

Because the competent evidence of record shows that the fatal 
myocardial infarction was first manifested many years after 
service, and because there is no competent evidence linking 
that infarction to any cardiovascular manifestations in 
service, service connection for cardiovascular disease is not 
warranted on a direct or presumptive basis.

The primary thrust of the appellant's contentions is that the 
Veteran's myocardial infarction was due to anxiety associated 
with post traumatic stress disorder, caused by the Veteran's 
experiences in World War II. To prevail, the appellant must 
first show that the Veteran had post traumatic stress 
disorder during his lifetime and that it should have been 
service-connected. She must then show that the fatal 
myocardial infarction or attendant heart disease had been 
proximately due to or aggravated by the post traumatic stress 
disorder. 

The threshold question, then, is whether the Veteran had post 
traumatic stress disorder during his lifetime.  Service 
connection for post traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the 
criteria set forth in the Diagnostic and Statistical Manual 
of Mental Disorders published by the American Psychiatric 
Association, 4th edition (DSM-IV); a link, established by 
medical evidence, between the current symptoms and an 
inservice stressor; and credible supporting evidence that the 
claimed inservice stressor actually occurred. 38 C.F.R. § 
3.304(f) (2008); See Cohen v. Brown, 10 Vet. App. 128 (1997). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the conditions or hardships of the veteran's 
service, lay testimony alone may establish the occurrence of 
the inservice stressor. 38 U.S.C.A. § 1154(b) (West 2002 and 
Supp. 2008); 38 C.F.R. § 3.304(f) (2008); Cohen. Where a 
current diagnosis of post traumatic stress disorder exists, 
the sufficiency of the claimed in-service stressor is 
presumed. Id. at 144. 

In May 2004, the Veteran's primary care physician at VA 
strongly suggested that the Veteran had experienced post 
traumatic stress disorder during his lifetime as a result of 
his experiences in World War II. Despite that opinion, 
however, the Veteran's treatment records, dated in and after 
service, are negative for a diagnosis of post traumatic 
stress disorder. Indeed, even the VA physician's clinical 
records are negative in that regard. Although such records 
show treatment for psychiatric problems since June 2000, the 
diagnoses were anxiety and dementia, most consistent with 
Alzheimer's disease. 

Nevertheless, even assuming that the Veteran had post 
traumatic stress disorder during his lifetime, a diagnosis 
alone is not dispositive. Credible evidence that the claimed 
in-service stressor actually occurred is also required. 
38 C.F.R. § 3.304(f) (2008).

Verification of the associated stressor, does not require 
corroboration of every detail, including the Veteran's actual 
personal participation. Rather, the evidence may imply his 
personal exposure. Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997); Pentecost v. Principi, 16 Vet. App. 124 (2002). For a 
stressor to be sufficient for PTSD, the stressor must meet 
two requirements: 

(1) A veteran must have been "exposed to 
a traumatic event" in which "the veteran 
experienced, witnessed, or was confronted 
with an event or events that involved 
actual or a threatened death or serious 
injury, or a threat to the physical 
integrity of self or others" and (2) "the 
veteran's response [must have] involved 
intense fear, helplessness, or horror.

Cohen, 10 Vet. App. at 141. (quoting DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)). 
Pentecost, 16 Vet. App. at 127.

Although the appellant and the VA physician report that the 
Veteran participated in combat, neither his military 
specialty nor his awards and decorations show such 
participation.  He was an instrument landing equipment 
mechanic, and his separation papers are negative for any 
awards associated with combat, such as the Combat 
Infantryman's Badge or the Purple Heart.  While the appellant 
states that the Veteran "lost" his Purple Heart during 
treatment aboard a hospital ship, a January 2004 report from 
the National Archives and Records Administration revealed 
that the Veteran was not entitled to wear the Purple Heart.  
Moreover, a review of the Veteran's service treatment records 
is negative for evidence of combat or for evidence 
corroborating any claimed in-service stressor.  In fact, 
during his admission to Deshon General Hospital from November 
1945 to March 1946, it was specifically noted, that the 
Veteran had not been in combat. 

In evaluating the foregoing evidence with regard to the 
claimed stressor, the Board finds greater probative value in 
the Veteran's service separation papers and his service 
treatment records than in the Veteran's reports shortly 
before his death and the histories reported by the appellant 
and the VA physician.  Simply put, the contemporaneous 
evidence has greater probative weight than a history reported 
by the Veteran decades postservice. Curry v. Brown, 7 Vet. 
App. 59, 68 (1994). Accordingly, the Board concludes that the 
preponderance of the competent evidence of record is against 
a finding that any of the claimed stressors actually occurred 
inservice. As such, the criteria for service connection for 
post traumatic stress disorder cannot be met.

Because the preponderance of the evidence is against a 
finding of service connection for post traumatic stress 
disorder, the appellant cannot meet the threshold criteria 
for her primary theory of the case. Therefore, the Board does 
not need to reach the question of whether the fatal 
myocardial infarction was associated with the claimed post 
traumatic stress disorder. Accordingly, the inquiry must 
cease and the appeal must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).
  



ORDER

Entitlement to dependency and indemnity compensation due to 
service connection for the cause of the Veteran's death is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


